Citation Nr: 9929221	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  93-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for meralgia 
paresthetica of the left leg on a direct basis, or 
alternatively, as secondary to service connected meralgia 
paresthetica of the right thigh.

2.  Entitlement to an increased initial rating for meralgia 
paresthetica of the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and her husband



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty from April 1989 to April 1990.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from an October 1991 rating decision, in 
which the Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs granted service connection for 
meralgia paresthetica of the right thigh, and assigned an 
initial 10 percent disability rating.  In that same decision, 
the RO also denied service connection for left hip and groin 
pain.  The Seattle, Washington, RO currently has jurisdiction 
of the case.

In June 1995, the Board remanded this case, in part, in order 
to obtain VA neurological opinion as to whether the 
appellant's complaint of left hip or groin pain in service 
was a manifestation of chronic disability or was was related 
in any way to her service connected right meralgia 
paresthetica.  During her appearance before the RO in July 
1998, she claimed that her left lower extremity paresthetic 
symptoms were secondary to her service connected meralgia 
paresthetica of the right thigh.  She was definitively 
diagnosed with meralgia paresthetica of the left leg in March 
1999.  The RO addressed her secondary service connection 
claim in a May 1999 Supplemental Statement of the Case.  The 
Board has rephrased her claim in order to more properly 
reflect the issue on appeal.



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a causal relationship, or nexus, between the 
appellant's left meralgia paresthetica and her active service 
and/or her service connected right meralgia paresthetica.

2.  The appellant's claim for service connection for meralgia 
paresthetica of the left leg on a direct basis, or 
alternatively, as secondary to service connected meralgia 
paresthetica of the right thigh is not plausible.

3.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased initial rating for 
meralgia paresthetica of the right thigh has been obtained by 
the RO.

4.  The appellant's meralgia paresthetica of the right thigh 
is manifested by hypesthesia and dysesthesia of the right 
lateral thigh with subjective complaint of pain and numbness.

5.  The case does not present an exceptional or unusual 
disability picture which renders impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim for service connection for meralgia 
paresthetica of the left leg on a direct basis, or 
alternatively, as secondary to service connected meralgia 
paresthetica of the right thigh is not well grounded, and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 5103(a), 5107(a) (West 1991).

2.  The schedular criteria for an increased initial 
evaluation, in excess of 10 percent, for meralgia 
paresthetica of the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.120, 4.124(a), Diagnostic Codes 8529, 8629, 8729 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant contends that symptomatology associated with 
her meralgia paresthetica of the right thigh warrants a 
disability evaluation in excess of the currently assigned 10 
percent rating.  She also contends that her meralgia 
paresthetica of the left leg stems from the same underlying 
disease or disability which causes her right thigh meralgia 
paresthetica.  Alternatively, she contends that her meralgia 
paresthetica of the left leg is proximately due to, or caused 
by, her service connected meralgia paresthetica of the right 
thigh.

Service medical records reveal that the appellant began 
experiencing intermittent pain and numbness of the lateral 
right thigh in the summer of 1989.  A June 1989 consultation 
revealed areas of sharp dull sensations, some sensation loss 
and increased sensitivity to pressure, described as pins and 
needles, in the L3- L4 dermatomes.  Thereafter, her complaint 
of pain and numbness increased in severity and duration.  She 
was diagnosed with meralgia paresthetica pressure neuropathy 
from belt, also described as right lateral femoral cutaneous 
neuropathy, in August 1989.  Subsequent neurologic 
examinations showed findings of hypesthesia and dysesthesia 
in the right lateral thigh with an area of numbness above the 
right lateral knee, but were otherwise negative for other 
abnormality.  Her condition was not responsive to 
conventional therapy, and she was given duty restrictions and 
recommendations to wear loose clothing.  In the early morning 
of December 12, 1989, she reported a "spreading" of her 
pain into the left hip and groin, but later that day she 
limited her complaint to pain in the right thigh.

A Medical Evaluation Board (MEB) Report, dated on December 
15, 1989, indicated a diagnosis of meralgia paresthetica of 
the right leg.  Neurological examination revealed 
dysesthesia/paresthesia of the right lateral thigh but normal 
strength and reflexes.  It was noted that duties involving 
prolonged use of the lower limbs aggravated her symptoms and 
did not promote healing.  On her retirement examination, 
dated on December 19, 1989, the examiner noted a history of 
meralgia paresthetica of the "left" leg diagnosed in 
October 1989.  On December 26, 1989, an examiner noted an MEB 
diagnosis of meralgia paresthetica of the "left" leg.  
Physical examination at that time was normal with exception 
of meralgia paresthetica of the "left" leg.

A March 1991 clinical record from the Primary Care Clinic 
(Primary Care) at Malmstrom Air Force Base noted that the 
appellant's meralgia paresthetica had not improved with use 
of Motrin, Naprosyn or Tegetrol.  At that time, she was 
bicycling 30- 60 minutes daily in an attempt to lose weight.

On VA examination, dated in April 1991, the appellant 
primarily voiced complaint of a pinched nerve in the right 
hip which caused pain and numbness from just above the right 
knee to the right hip.  She also voiced complaint of a 
transient, inconsequential left hip and groin pain of several 
years' duration.  Neurological examination was significant 
for hypesthesia on the lateral aspect of the "left" thigh.  
Diagnosis was of meralgia paresthetica of the "right" leg.

An April 1992 clinical record from Primary Care noted a 
condition of probable ring worm and nummulare eczema of the 
right thigh.

During her appearance before the RO in June 1992, the 
appellant testified to chronic numbness of the right thigh 
and hip with daily attacks of "stabbing" pain which lasted 
for approximately a minute.  She also testified that her 
right thigh disability did not interfere with her employment, 
but did result in a brief period of work stoppage during pain 
attacks.  She denied any similar problems with her left leg 
during service although she was aware of notations to that 
effect in her service medical records.  She stated that a 
military physician advised that her right sided meralgia 
paresthetica might ultimately manifest itself on her left 
side.  She further stated that these symptoms did develop in 
the left leg in approximately the winter of 1991.  Finally, 
she complained of a translucent type of skin disorder which 
had developed over the numb area of her right thigh.

A June 1992 clinical record from Primary Care noted her 
complaint of pain spreading into her left hip.  She denied 
complaint, however, of muscle weakness associated with her 
condition.  Impression was of possible long- standing nerve 
dysfunction of the right thigh and possibly the left thigh.  
The examiner indicated that, without her military records at 
hand, it was "impossible" to determine the exact nature of 
her previous and present problem.  The examiner also 
indicated that the appellant should be seen by a qualified 
neurologist for examination.  On a March 1995 neurological 
consultation, she reported a two year history of left leg 
pain.  Impression was of bilateral neuralgia paresthetica.  
Findings from an April 1995 magnetic resonance imaging (MRI) 
scan indicated normal clinical evaluations of the lumbosacral 
plexus and proximal femoral nerves.  During this time period, 
she had been prescribed Zoloft and Sertraline as treatment 
for her meralgia paresthetica.

On VA miscellaneous neurological disorders examination, dated 
in July 1996, the appellant indicated that her right thigh 
pain and numbness had remained constant over the past 7 
years.  She also complained of the recent onset of a very 
mild form of similar symptoms on the left side.  Neurological 
examination was significant only for right side dysthesia 
over the lateral femoral cutaneous nerve distribution.  She 
did not manifest pelvic brim tenderness which, according to 
the examiner, was the area of exit for the lateral femoral 
cutaneous nerve.  The right hip, which showed full 
unrestricted range of motion with normal strength, was not 
impaired.  Physical and neurological examination of the left 
lower extremity was entirely normal.

In summary, the examiner indicated that the appellant 
manifested dysesthesia of the right lateral thigh, previously 
diagnosed as right meralgia paresthetica, stemming from the 
lateral femoral cutaneous distribution.  It was the 
examiner's opinion that the appellant did not experience any 
progression in her chronic disability involving the right 
side.  There was no disability involving the left hip or 
groin area that related to her service connected meralgia 
paresthetica.  There were some vascular venous type markings 
over the anterior lateral distal thigh, which was in the same 
area where she experienced her dysesthesia, but these changes 
could not be explained from a dermatologic standpoint.

VA peripheral nerves examination, dated in April 1997, 
revealed significant dysesthesia to pinprick and light touch 
over both anterolateral thigh regions which was worse on the 
right.  There was some patchy sensory loss to pinprick over 
the same area over the right side.  Her coordination, gait 
and reflexes were unremarkable.  Diagnoses included right 
meralgia paresthetica and possible left meralgia 
paresthetica.  The examiner noted that her right sided 
meralgia paresthetica would not limit her employment in 
administrative services, but could limit activities, such as 
recreational activities or exercises, due to pain.  The 
examiner opined that her possible left sided meralgia 
paresthetica was clearly not related to service, but there 
was the possibility of a more generalized neurologic 
condition or neuropathy such as peripheral neuropathy or 
mononeuritis multiplex.

During her appearance before the RO in July 1998, the 
appellant testified to right sided thigh pain, described as a 
pins or burning sensation, which was aggravated by physical 
activity.  During exacerbations, she had a knife- like 
stabbing pain which radiated up and down her leg.  
Essentially, she stated that the pain became more severe with 
increased physical activity.  Her condition did not affect 
her muscles.  She further testified that similar symptoms 
developed in her left leg in approximately 1992.

In March 1999, a VA fee- basis neurologist reviewed the 
appellant's claims folder for the purpose of determining the 
relationship, if any, between the appellant's left meralgia 
paresthetica and her right meralgia paresthetica.  The 
examiner's review of the claims folder revealed that the 
appellant developed right intralateral pain and numbness with 
severe dysthesia in April 1989.  She was diagnosed with right 
meralgia paresthetica and told that the condition was related 
to carrying a heavy belt around her hips for police academy 
training.  In approximately 1994, she developed similar 
symptoms on the left side which were not as severe.  Further 
review of the claims folder indicated that she met the 
corporal criteria for right and left meralgia paresthetica.  
The examiner opined that the left meralgia paresthetica was 
not considered a progression of a single condition first 
manifested as right meralgia paresthetica.  The examiner was 
also of the opinion that her right sided condition was not 
least as likely as not the principle cause of her left sided 
condition, and did not permanently aggravate the left- sided 
condition.  Rather, the examiner was of the opinion that the 
left meralgia paresthetica developed completely independent 
from the right meralgia paresthetica.

II.  Service connection for meralgia paresthetica of the left 
leg

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  With 
respect to the third Caluza requirement, medical or, in 
certain circumstances, lay evidence of a nexus between the 
symptomatology manifested during service and continued 
symptomatology following service may satisfy the nexus 
requirement.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  For purposes of a well groundedness analysis, the 
credibility of the evidence is presumed.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to, or the result of, a service connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  The term "disability" as used 
in 38 U.S.C.A. § 1110 and thus, as used in 38 C.F.R. § 
3.310(a), refers to "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

As stated above, the appellant contends that her meralgia 
paresthetica of the left leg stems from the same underlying 
disease or disability which causes her right thigh meralgia 
paresthetica and/or is proximately due to, or caused by, her 
service connected meralgia paresthetica of the right thigh.  
The evidence which supports her claim include the following: 
(1) a December 1989 service medical record noting her 
complaint of "spreading" left hip and groin pain; (2) a 
December 19, 1989 separation examination diagnosis of 
"left" leg meralgia paresthetica; (3) a December 26, 1989 
examination diagnosis of "left" leg meralgia paresthetica; 
(4) a VA clinical finding of hypesthesia on the "left" 
thigh in April 1991 and (5) a June 1992 impression of 
"possible" long standing nerve dysfunction in the left 
thigh by a physician at Primary Care; and (6) her testimony 
of a military physician's prognosis that her right sided 
meralgia paresthetica might ultimately manifest itself on her 
left side.  As discussed individually below, the above- 
mentioned evidence is insufficient to well ground the 
appellant's claim.

As to the appellant's in- service complaint of left hip and 
groin pain in December 1989, there is no medical opinion that 
these symptoms represented the onset of chronic disability.  
Further, the April 1997 VA peripheral nerves examination 
concluded that there was no relationship between any left 
meralgia paresthetica and service.  As such, the Board must 
conclude that her in- service complaint of left hip and groin 
pain was acute and transitory, resolved without residuals and 
was unrelated to the left meralgia paresthetica first shown 
medically after service.

Further review of her service medical records clearly shows 
that the diagnoses of "left" meralgia paresthetica noted on 
examinations on the 19th and 26th of December 1989 consisted 
of clerical error.  In this respect, both "diagnoses" were 
predicated on an "October 1989" and MEB diagnosis which, in 
turn, clearly show meralgia paresthetica limited to the right 
thigh.  The appellant was made aware of these clerical errors 
during her appearance before the RO in June 1992, and she 
steadfastly denied any problems with the left leg during 
service.  See Transcript of Appellant's Hearing Before the 
RO, p. 8 (June 18, 1992).

Similarly, the April 1991 VA finding of hypesthesia on the 
"left" thigh was also clerical in nature.  In this respect, 
the examination report reflects that the examiner focused on 
her complaint of right thigh numbness, and a diagnosis of 
"right" meralgia paresthetica was ultimately rendered.  
Once again, the appellant has testified that she first 
developed paresthetic- type symptoms of the left leg in 
approximately the winter of 1991.

As for the June 1992 "impression" of "possible" long 
standing nerve dysfunction in the left thigh, the Board holds 
that, to the extent that the examiner's impression could be 
viewed as a diagnosis, it is insufficient to well ground this 
claim.  In this regard, the medical examiner indicated that 
it was "impossible" to properly diagnose her condition 
without review of her service medical records, see Swann v. 
Brown, 5 Vet App 229 (1993)(diagnosis rendered on history 
provided by appellant can be no better than facts alleged by 
appellant), and he conceded that he was not competent to 
render a diagnosis requiring neurologic expertise.  See Sklar 
v. Brown, 5 Vet.App. 140 (1993) (a physician specializing in 
arthritis and rheumatology was not competent to diagnose a 
mental disorder).  In any event, in an opinion obtained by VA 
in March 1999, a fee- basis neurologist opined that her left- 
sided meralgia paresthetica developed completely independent 
from her right- sided meralgia paresthetica, and that there 
was no causal relationship between her left- sided and right- 
sided meralgia paresthetica.  The Board notes that this 
examiner did have benefit of review of the claims folder.

Finally, the appellant has provided opinion that her meralgia 
paresthetica of the left leg stems from the same underlying 
disease or disability which causes her right thigh meralgia 
paresthetica and/or is proximately due to, or caused by, her 
service connected meralgia paresthetica of the right thigh.  
However, as a lay person, she is not competent on matters 
involving the diagnosis and etiology of medical conditions.  
Espiritu, 2 Vet.App. 492 (1992).  Additionally, her account 
of a military physician's prognosis, while presumed truthful 
for purposes of a well grounded analysis, has essentially 
been filtered through her lay sensibility and is insufficient 
to satisfy the requirement of submitting competent medical 
opinion.  Warren v. Brown, 6 Vet.App. 4, 6 (1993); Kirwin v. 
Brown, 8 Vet App 148, 153 (1995).

Based upon the above, the Board fails to find any competent 
evidence of record which shows that the appellant's left 
meralgia paresthetica is causally related to active service 
and/or is proximately due to, or the result of, her service 
connected right meralgia paresthetica.  Rather, the medical 
evidence shows that the appellant's meralgia paresthetica of 
the left leg, which she concedes first became apparent after 
service, developed independently of her service connected 
meralgia paresthetica of the right thigh.  As such, the Board 
must deny the appellant's claim for service connection for 
meralgia paresthetica of the left leg on a direct basis, or 
alternatively, as secondary to service connected meralgia 
paresthetica of the right thigh, as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

In a recent decision, the United States Court of Appeals for 
Veterans Claims held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a claimant in developing facts pertinent to his/her 
claim.  Morton v. West, 12 Vet.App. 477, 486 (1999).  See 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert 
denied, ____ U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 
(1998).  However, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  See Graves v. Brown, 8 Vet.App. 522 
(1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application.  She has testified twice before the 
RO, and has submitted her medical records from Primary Care.  
Additionally, VA has provided three separate examinations in 
order to obtain expert opinion.  The Board discerns no 
additional sources of relevant information which may be 
available concerning the present claims and, accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.

III.  Increased rating for meralgia paresthetica of the right 
thigh

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a nerve injury to the external cutaneous 
nerve of the thigh is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  The 
RO has rated the appellant's disability of the external 
cutaneous nerve of the right thigh as 10 percent disabling 
under Diagnostic Code 8529.  This rating contemplates severe 
to complete paralysis of the external cutaneous nerve of the 
thigh.  A 10 percent rating also contemplates severe neuritis 
or neuralgia of the external cutaneous nerve of the thigh 
under Diagnostic Codes 8629 and 8729, respectively.  The 10 
percent rating is the highest schedular rating for this type 
of injury allowed by law.  As such, an increased rating under 
Diagnostic Codes 8529, 8629 and 8729 is not available.

The Board notes that, in rating peripheral nerve injuries and 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(1998).  In this case, the appellant has conceded that her 
meralgia paresthetica of the right thigh does not result in 
disability of motor function or restricted range of motion.  
Her medical records also show no impairment of motor function 
or restricted range of motion regarding the right hip or 
thigh.  As such, consideration of an increased rating based 
upon impairment of the musculoskeletal system is not for 
consideration.  Given that her complaint of functional 
limitation due to "flare- ups" of pain is not predicated on 
loss of range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are not for consideration.  Johnson v. Brown, 9 
Vet.App. 7, 11 (1996).

The Board notes that the medical evidence does show venous 
type markings over the anterior lateral distal thigh, but 
there is no medical evidence of record which associates this 
skin disorder to her service connected meralgia paresthetica.  
In this respect, clinical records Primary Care note diagnoses 
of probable ring worm and nummulare eczema of the right 
thigh.  In April 1997, a VA examiner was unable to find a 
correlation between her skin disorder and her service 
connected meralgia paresthetica.

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

The appellant testified that her meralgia paresthetica 
results in brief periods of work stoppage during pain 
attacks, but she conceded that her disability did not 
markedly interfere with her employment.  Additionally, she 
has not required any periods of hospitalization for her 
condition.  Thus, the Board is of the opinion that the signs 
and symptoms of her meralgia paresthetica are fully 
commensurate with those contemplated in the maximum 10 
percent rating allowed for this condition.  Accordingly, the 
Board finds that assignment of an extraschedular rating is 
not warranted.

In view of the foregoing, therefore, the Board must conclude 
that, at any time since the effective date of service 
connection for meralgia paresthetica of the right thigh, the 
preponderance of the evidence has been against a disability 
evaluation in excess of 10 percent.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85 (1998); Fenderson v. West, 12 
Vet.App. 119 (1999) (separate or "staged" ratings must be 
assigned in initial rating claims where the evidence shows 
varying levels of disability for separate periods of time).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for meralgia paresthetica of the left leg 
on a direct basis, or alternatively, as secondary to service 
connected meralgia paresthetica of the right thigh is denied.

An increased initial rating for meralgia paresthetica of the 
right thigh, in excess of 10 percent, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

